USCA4 Appeal: 21-4373      Doc: 44         Filed: 11/10/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4373


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CARLTON KERNEL SHERRILL,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:19-cr-00408-FDW-DSC-1)


        Submitted: October 31, 2022                                 Decided: November 10, 2022


        Before HARRIS and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Charles Robinson Brewer, Asheville, North Carolina, for Appellant. Anthony
        Joseph Enright, Assistant United States Attorney, Charlotte, North Carolina, Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4373      Doc: 44         Filed: 11/10/2022      Pg: 2 of 3




        PER CURIAM:

               Carlton Kernel Sherrill pleaded guilty, pursuant to a written plea agreement, to

        possessing a firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and

        distribution of and possession with intent to distribute cocaine, in violation of 21 U.S.C.

        § 841(a)(1), (b)(1)(C). The district court sentenced Sherrill to a downward variance of 120

        months’ imprisonment.        Sherrill’s sole argument on appeal is that he received

        constitutionally ineffective assistance of counsel related to both his plea and sentencing.

        The Government has moved to dismiss the appeal on the ground that the record does not

        conclusively establish that counsel was ineffective and therefore Sherrill’s claims are not

        cognizable on direct appeal. Sherrill opposes the Government’s motion. For the following

        reasons, we deny the Government’s motion but affirm the criminal judgment.

               To demonstrate constitutionally ineffective assistance of counsel, a defendant must

        establish both deficient performance and prejudice. Strickland v. Washington, 466 U.S.

        668, 687-88, 692 (1984). An attorney’s performance is deficient if “counsel made errors

        so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

        the Sixth Amendment.” Id. at 687. We “must indulge a strong presumption that counsel’s

        conduct falls within the wide range of reasonable professional assistance; that is, the

        defendant must overcome the presumption that, under the circumstances, the challenged

        action might be considered sound trial strategy.” Id. at 689 (internal quotation marks

        omitted). To establish prejudice, “[t]he defendant must show that there is a reasonable

        probability that, but for counsel’s unprofessional errors, the result of the proceeding would

        have been different. A reasonable probability is a probability sufficient to undermine

                                                     2
USCA4 Appeal: 21-4373         Doc: 44       Filed: 11/10/2022     Pg: 3 of 3




        confidence in the outcome.” Id. at 694. To show prejudice in the guilty plea context, a

        defendant claiming ineffective assistance “must demonstrate a reasonable probability that,

        but for counsel’s errors, he would not have pleaded guilty and would have insisted on going

        to trial.” Christian v. Ballard, 792 F.3d 427, 443-44 (4th Cir. 2015) (internal quotation

        marks omitted).

               Claims of ineffective assistance of counsel are cognizable on direct appeal “only

        where the record conclusively establishes ineffective assistance.” United States v. Baptiste,

        596 F.3d 214, 216 n.1 (4th Cir. 2010). Generally, a defendant should instead raise

        ineffectiveness claims in a 28 U.S.C. § 2255 motion, to permit sufficient development of

        the record. Id.; see Massaro v. United States, 538 U.S. 500, 504-06 (2003).

               Sherrill argues that his counsel’s performance was deficient in three respects. He

        contends that counsel failed to move to suppress the firearm and drug evidence, failed to

        review the presentence report with him, and failed to challenge the factual basis as

        insufficient to support his guilty plea to the drug charge. We have reviewed the record and

        conclude that it does not conclusively establish Sherrill’s claim that he received ineffective

        assistance of counsel. See Baptiste, 596 F.3d at 216 n.1. Therefore, this claim is not

        cognizable on direct appeal.

               Accordingly, we deny the Government’s motion to dismiss but affirm the criminal

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED

                                                      3